Citation Nr: 0907598	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left hip strain 
with degenerative joint disease, claimed as secondary to a 
service-connected back condition. 

2.  Entitlement to service connection for right hip strain 
with degenerative joint disease, claimed as secondary to a 
service-connected back condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from August 1967 
to August 1971. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, in pertinent part denying claims for 
service connection for left and right hip strains with 
degenerative joint disease as secondary to a service-
connected back condition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008, prior to Board adjudication of the appealed 
claim, the Veteran submitted a request for a Travel Board 
hearing to be conducted at the RO.  The Veteran should be 
afforded this opportunity to address his claims on appeal. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO, as the 
docket permits.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




